EXHIBIT 10.4

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into this 16th day of May,
2006 (the “Effective Date”), between XTO Energy Inc., a Delaware corporation
(“XTO Energy”) (XTO Energy and, to the extent applicable, one or more of its
subsidiaries, being collectively referred to herein as “Employer”), and Vaughn
O. Vennerberg II, who resides in Dallas, Texas (“Employee”).

RECITALS

WHEREAS, Employer desires to employ Employee as Senior Executive Vice President
and Chief of Staff of XTO Energy and as an officer and/or director of one or
more of XTO Energy’s subsidiaries upon the terms and conditions provided herein;
and

WHEREAS, Employee desires to be so employed.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the above recitals, and for and in
consideration of the mutual promises set forth below, the parties agree as
follows:

1. Employment. Employer hereby employs Employee as Senior Executive Vice
President and Chief of Staff of XTO Energy, and Employee hereby accepts
employment with Employer upon the terms and conditions herein stated.

2. Term.

2.1 Initial Term. Subject to the terms and conditions hereof, Employee’s term of
employment under this Agreement shall commence as of the Effective Date and
continue through November 30, 2006 (the “Initial Term”), subject to the
extension provisions of Section 2.2, unless terminated earlier in accordance
with the provisions of Section 10.

2.2 Extensions. Beginning with December 1, 2006, the term of this Agreement
shall automatically be extended each year on December 1 for one additional year
(for example, on December 1, 2006, the term of this Agreement will be extended
to November 30, 2007), except that the term of this Agreement shall not be
extended automatically if (i) in any year, prior to thirty (30) calendar days
before the term is scheduled to be extended automatically, Employer delivers to
Employee, or Employee delivers to Employer, written notice that the automatic
extension provision of this Section 2.2 shall be inoperative, (ii) a Notice of
Termination (as defined in Section 10.5) has been delivered and not withdrawn,
or (iii) Employee dies.

2.3 Expiration Date. The term of this Agreement shall expire at the end of the
Initial Term or, if extended pursuant to Section 2.2, at the end of the
extension period (referred to herein as the “Expiration Date), subject to
earlier termination pursuant to Section 10.

3. Position and Duties. Employee shall serve Employer in an executive capacity
as Senior Executive Vice President and Chief of Staff of XTO Energy and as an
officer and/or director of one or more of XTO Energy’s subsidiaries. Employee’s
duties shall include, in addition to those enumerated in the Bylaws of Employer,
those duties as may be directed by the Board of Directors of XTO Energy (the
“Board”), including service as an officer and/or director of one or more of XTO
Energy’s subsidiaries.



--------------------------------------------------------------------------------

4. Extent of Services. Employee shall devote his best efforts and full business
time (with allowances for vacations and sick leave) and attention to furthering
the business of Employer, and shall not during the term of this Agreement be
engaged in other activities which require such substantial services on the part
of Employee that Employee is unable to perform the duties assigned to him by
Employer. The foregoing shall not be construed as preventing Employee from
maintaining or making investments, or engaging in other business, enterprises or
civic, charitable or public service functions, provided such investments,
business or enterprises do not require services on the part of Employee that
would materially impair, or conflict with, the performance of his duties under
this Agreement.

5. Compensation. As his regular compensation for all services rendered by
Employee under this Agreement to XTO Energy and its subsidiaries and affiliates,
Employer shall pay Employee a salary (the “Regular Salary”) of not less than
$540,000 per annum, payable in substantially equal semimonthly installments
during the term hereof. It is understood that Employer will review annually and
may, in the discretion of the Board (or any committee thereof), increase
Employee’s Regular Salary, in which case the amount of such increased salary
shall thereafter be deemed to be the amount of Regular Salary contracted for in
this Agreement for all purposes and, if so increased, the Regular Salary shall
not thereafter during the term of this Agreement be decreased to less than
$540,000 per annum. All salary and any other current compensation (if any) paid
to Employee shall be subject to such payroll and withholding deductions as are
required by the laws of any jurisdiction, federal, state or local, with taxing
authority with respect to such salary and other compensation, if any. Regular
Salary payments (including any increased Regular Salary payments) hereunder
shall not in any way limit or reduce any other obligation of Employer hereunder,
and no other compensation, benefit or payment hereunder shall in any way limit
or reduce the obligation of Employer to pay Employee’s Regular Salary hereunder.
It is acknowledged by the parties that Employee’s Regular Salary, as well as any
cash incentive compensation and other employee benefits payable pursuant hereto,
may be paid or provided by one or more of XTO Energy’s subsidiaries, but shall
be the ultimate responsibility of XTO Energy.

6. Incentive Compensation and Other Benefits.

6.1 Employer shall pay to Employee cash incentive compensation as shall be
determined by the Board (or any committee thereof) from time to time. Employee
shall be entitled to participate in any such plan established at a level to
provide Employee compensation commensurate with Employee’s position and
responsibilities. Upon the establishment of any such plan, this Agreement shall
be deemed to be automatically amended to include all applicable terms of each
such plan.

6.2 Employee shall be qualified to participate in the XTO Energy 2004 Stock
Incentive Plan, as amended, or any other similar subsequently adopted equity
compensation plans.

6.3 Employer shall also provide the following employee benefits to Employee
during the term of this Agreement:

(a) Life Insurance. Employer will provide Employee with life insurance having a
death benefit equal to $3,000,000, which shall be in addition to the life
insurance benefit provided to each employee of Employer. Employee shall have the
right to designate on each policy the primary and contingent beneficiaries
thereunder.

(b) Medical Insurance. Employer shall maintain in full force and effect, and
Employee shall be entitled to participate in, any medical or health benefit plan
provided by XTO Energy or any of its subsidiaries, subject to the terms and
conditions of each such plan.

 

2



--------------------------------------------------------------------------------

(c) Disability. Employer shall maintain in full force and effect, and Employee
shall be entitled to receive, such disability insurance protection as is
provided to other full-time executives of XTO Energy or any of its subsidiaries,
subject to the terms and conditions of any plan or program sponsored by Employer
providing such disability insurance protection.

(d) Vacations. Employee shall be entitled to four weeks paid vacation in each
calendar year and to compensation in respect of earned but unused vacation days,
determined in accordance with Employer’s vacation plan, if such plan so
provides. Employee shall also be entitled to all paid holidays given by Employer
to the executives of XTO Energy or any of its subsidiaries.

(e) Automobile and Related Expenses. Employee shall be paid a minimum monthly
automobile allowance of $3,200 and shall be reimbursed for all fees, tags,
insurance premiums and fuel and maintenance expenses regarding such automobile.

(f) Other Benefits. Employee shall be entitled to all other benefits and to
participate in and be covered by all other employee benefit plans, including
deferred compensation programs, if any, as are provided to other full-time
executive employees of XTO Energy or any of its subsidiaries from time to time.

6.4 Nothing paid to Employee under any plan or arrangement presently in effect
or made available in the future shall be deemed to be in lieu of the Regular
Salary payable to Employee pursuant to Section 5. Employer shall not make any
changes in any plans or arrangements provided pursuant to this Section 6 that
would adversely affect Employee’s rights or benefits thereunder unless such
change occurs pursuant to a program applicable to all executives of XTO Energy
or any of its subsidiaries and does not result in a proportionately greater
reduction in the rights or benefits to Employee as compared with any other
executive of XTO Energy or any of its subsidiaries.

7. Representation of Employee. As a material inducement to Employer to enter
into this Agreement, Employee represents and warrants to Employer that, to the
best of Employee’s knowledge, he is not now, nor has he been in the past, the
subject of any regulatory agency’s investigation for violation of state or
federal securities law, nor has he had any judgment against him for violation of
these laws in any civil action in any court.

8. Working Facilities and Staff. Employer shall furnish Employee with such
facilities, staff and services as are suitable to his position and adequate for
the performance of his duties.

9. Expenses. Employer shall pay or reimburse Employee for all reasonable
expenses for entertainment, travel, meals, hotel accommodations and fees and the
like incurred by him in the interest of the business of Employer, such payment
or reimbursement to be made upon submission of an itemized accounting statement
by Employee documenting such expenses as may be required by the Internal Revenue
Code of 1986, as amended (the “Code”); provided, however, that Employee shall be
reimbursed for such expenses, whether or not such expenses are deductible by
Employer under the Code.

10. Termination of Employment.

10.1 Termination of Employment. Notwithstanding any other provision hereof,
Employee’s employment hereunder shall terminate, and, except as otherwise
specifically provided herein, this Agreement shall terminate:

 

3



--------------------------------------------------------------------------------

(a) upon the death of Employee;

(b) upon the disability of Employee, which for the purposes of this Agreement
shall be the physical or mental inability of Employee to carry out the normal
and usual duties of his employment on a full-time basis for the entire period of
six (6) continuous months with the reasonable likelihood, as determined by a
majority of the non-employee members of the Board, in their sole discretion,
that Employee will be unable to carry out the normal and usual duties of his
employment on a full-time basis for the following continuous period of six
(6) months; however, Employee may not be terminated for disability if, within
thirty (30) days after Notice of Termination (as defined in Section 10.5 below)
is given, Employee shall return to the performance of his duties on a full-time
basis and a majority of the non-employee members of the Board shall determine,
in their sole discretion, that Employee is capable of carrying out such duties
on a full-time basis (subject to the terms of Sections 6.3(c) and 11);

(c) for “Cause” (as defined in Section 10.2 below), upon written notice of
termination for Cause given by Employer to Employee after compliance with
Section 10.2 below;

(d) for “Good Reason” (as defined in Section 10.3 below), upon written notice of
termination given by Employee to Employer;

(e) without “Cause” (as defined in Section 10.2 below), upon written notice of
termination given by Employer to Employee;

(f) upon Employee’s “Retirement” (as defined in Section 10.4 below);

(g) upon Employee’s voluntary resignation of employment for any reason other
than Good Reason or Retirement; or

(h) on the Expiration Date (subject to the terms of Section 2).

10.2 Cause. Employer shall have Cause to terminate Employee’s employment if
Employee (a) willfully and continually fails to substantially perform his duties
with Employer (other than a failure resulting from Employee’s disability (as
defined in Section 10.1(b) above), which failure continues for a period of at
least thirty (30) days after a written notice of demand for substantial
performance has been delivered to Employee specifying the manner in which
Employee has failed to substantially perform, or (b) willfully engages in
conduct which is demonstrably and materially injurious to Employer, monetarily
or otherwise; provided, however, that no termination of Employee’s employment
shall be for Cause until (x) there shall have been delivered to Employee a
written notice authorized by two-thirds (2/3) of the non-employee members of the
Board, specifying in detail the particulars of Employee’s conduct which violates
either (a) or (b) above, (y) Employee shall have been provided an opportunity to
be heard by the non-employee members of the Board (with the assistance of
Employee’s counsel if Employee so desires), and (z) a resolution is adopted in
good faith by two-thirds (2/3) of such members of the Board confirming such
violation (excluding the vote of Employee). No act, nor failure to act, on
Employee’s part, shall be considered “willful” unless he has acted or failed to
act with an absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of Employer. Notwithstanding
anything contained in this Agreement to the contrary, no failure to perform by
Employee after Notice of Termination is given by or to Employee shall constitute
Cause.

 

4



--------------------------------------------------------------------------------

10.3 Good Reason. Employee may terminate his employment hereunder for Good
Reason upon the occurrence of any of the following events or conditions:

(a) a change in Employee’s status, title, position or responsibilities
(including reporting responsibilities) which, in Employee’s reasonable judgment,
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to
Employee of any duties or responsibilities which, in Employee’s reasonable
judgment, are inconsistent with such status, title, position or
responsibilities; or any removal of Employee from, or failure to reappoint or
reelect him to, any of such positions (and Employee is not reappointed or
reelected within thirty (30) days), except in connection with the termination of
his employment for Cause, as a result of his disability or death, or by Employee
other than for Good Reason;

(b) a reduction in Employee’s Regular Salary below $540,000 per annum;

(c) Employer’s requiring Employee (without the consent of Employee) to be based
at any place outside a twenty-five (25) mile radius of his place of employment
immediately prior to such proposed relocation, except for reasonably required
travel on Employer’s business which is not materially greater than such travel
requirements prior thereto, or, in the event Employee consents to any relocation
beyond such 25-mile radius, the failure by Employer to pay (or reimburse
Employee) for all reasonable moving expenses incurred by him relating to a
change of his principal residence in connection with such relocation and to
indemnify Employee against any loss (defined as the difference between the
actual sale price of such residence and the higher of (x) his aggregate
investment in such residence or (y) the fair market value of such residence as
determined by a real estate appraiser designated by Employee and reasonably
satisfactory to Employer) realized on the sale of Employee’s principal residence
in connection with any such change of residence;

(d) any material breach by Employer of any provision of this Agreement;

(e) any purported termination of Employee’s employment for Cause by Employer
which does not otherwise comply with the terms of this Agreement; or

(f) if Employer gives written notice to Employee in accordance with Section 2 of
its intent not renew this Agreement.

10.4 Retirement. Employee shall be deemed to have terminated his employment with
Employer due to his “Retirement” if Employee gives Employer a Notice of
Termination that it is Employee’s intent to retire from and terminate his
employment with Employer as an employee and to resign all of his officer
positions (which may or may not include his retirement as a director of
Employer) and if, within the thirty (30) day period immediately following the
date of such Notice of Termination, Employer does not provide Employee with
written notice in accordance with the procedures set forth in Section 10.2 above
that, prior to receipt of Employee’s Notice of Termination, it had grounds to
terminate Employee’s employment for Cause. In the event Employer provides
Employee with written notice that it had grounds to terminate Employee’s
employment for Cause, the procedures set forth in Section 10.2 above shall apply
and, if Employer cannot terminate Employee for Cause, Employee shall be deemed
to have terminated due to Retirement.

10.5 Notice of Termination. Any termination of Employee’s employment by Employer
or by Employee (other than termination as a result of Employee’s death) shall be
communicated by

 

5



--------------------------------------------------------------------------------

written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provision so
indicated.

10.6 Date of Termination. “Date of Termination” shall mean (i) if Employee’s
employment is terminated by his death, the date of his death, (ii) if Employee’s
employment is terminated upon the disability of Employee, thirty (30) days after
Notice of Termination is given (provided that, during such thirty (30) day
period, Employee shall not have been approved for return to the performance of
his duties on a full-time basis by a majority of the non-employee members of the
Board as provided in Section 10.1(b) above), (iii) if Employee’s employment is
terminated for Cause, the date specified in the Notice of Termination, and
(iv) if Employee’s employment is terminated for any other reason, the date on
which a Notice of Termination is given; provided that if within thirty (30) days
after any Notice of Termination is given the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties or by a
final determination in accordance with Section 23 of this Agreement.

10.7 Severance Benefits. In the event of a Change in Control or a termination of
Employee’s employment under this Agreement for any reason, Employee shall have
no right to receive any compensation, remuneration, bonus or benefit for any
period subsequent to the Date of Termination or the Change in Control, as the
case may be, except as may be provided in Sections 11, 12 and 13 or pursuant to
Amended and Restated Management Group Employee Severance Protection Plan
effective February 15, 2000, as amended August 20, 2002. In the event that
Employee is entitled to receive Severance Benefits pursuant to Section 11 upon a
Change in Control, Employee shall not be entitled to receive any other benefits
under this Agreement, including, without limitation any Severance Benefits or
Retirement Benefits upon the occurrence of any other event that would otherwise
have entitled Employee to receive Severance Benefits or Retirement Benefits,
including without limitation a subsequent Change in Control or a Termination of
Employee’s employment as contemplated by Section 10.1. In the event that
Employee elects to receive any severance benefits pursuant to the Amended and
Restated Management Group Employee Severance Protection Plan effective
February 15, 2000, as amended August 20, 2002 or any similar plan, program, or
arrangement of Employer, Employee shall not be entitled to receive any
compensation, remuneration, bonus or benefit under Sections 11, 12, or 13 of
this Agreement.

11. Compensation Upon Certain Employment Terminations or Change in Control.

11.1 Termination without Cause, for Good Reason, by Death or Disability or
Change in Control. If (i) Employee’s employment is terminated (A) by Employer
without Cause, (B) by Employee for Good Reason, (C) by Employees’ death or
disability, or (ii) there shall occur a Change in Control (as defined in
Section 11.5), Employee shall be entitled to the following severance benefits
(collectively, “Severance Benefits”):

(a) Employer shall pay to Employee an amount in cash equal to three (3) times:

(i) the sum of (x) Employee’s Regular Salary and (y) two (2) times an amount
equal to the greater of Employee’s two most recent bonuses awarded under the Key
Management Incentive Bonus Plan adopted by XTO Energy (or any successor or
substitute bonus plan or program then in effect), plus

 

6



--------------------------------------------------------------------------------

(ii) the amount, if any, of the Employee’s monthly car allowance, multiplied by
twelve (12), plus

(iii) the amount, if any, equal to any special bonus, and any other amounts not
described in item (i) or (ii) above that are required to be designated as a
bonus under the rules and regulations of the Securities and Exchange Commission,
awarded to the Employee during the three (3) years preceding the Date of
Termination or Change in Control; special bonus will include any bonus paid as a
result of an individual becoming an employee of Employer but will not include
any bonus paid related to moving expenses.

The amount determined in this paragraph (a) shall be paid on or before ten
(10) days after the Date of Termination or forty-five (45) days after the Change
in Control, whichever event is applicable.

(b) For a period of eighteen (18) months after Employee’s termination of
employment by Employer without Cause, by Employee for Good Reason, or after a
Change in Control, Employer shall, at its sole expense, continue on behalf of
Employee and his covered dependents and beneficiaries, all medical, dental,
vision, and health benefits and insurance coverage that were being provided to
Employee at the time of termination of employment. The benefits provided in this
Section 11.1(b) shall be no less favorable to Employee, in terms of amounts and
deductibles and costs to him, than the coverage provided Employee under the
plans providing such benefits at the time of termination. Employer’s obligation
hereunder to provide a benefit shall terminate if Employee obtains comparable
coverage under a subsequent employer’s benefit plan. For purposes of the
preceding sentence, benefits will not be comparable during any waiting period
for eligibility for such benefits or during any period during which there is a
preexisting condition limitation on such benefits. Employer also shall pay a
lump sum equal to the amount of any additional income tax payable by Employee
and attributable to the benefits provided under this Section 11.1(b) at the time
such tax is imposed upon Employee. In the event that Employee’s participation in
any such coverage is barred under the general terms and provisions of the plans
and programs under which such coverage is provided, or any such coverage is
discontinued or the benefits thereunder are materially reduced, Employer shall
provide or arrange to provide Employee with benefits substantially similar to
those which Employee was entitled to receive under such coverage immediately
prior to the Termination Notice. At the end of the period of coverage set forth
above, Employee shall have the option to have assigned to him at no cost to
Employee and with no apportionment of prepaid premiums, any assignable insurance
owned by Employer and relating specifically to Employee, and Employee shall be
entitled to all health and similar benefits that are or would have been made
available to Employee under law.

(c) Employer shall transfer to Employee all right, title or other ownership
interest it may have in any automobile then being provided by Employer for use
by Employee.

(d) Employer shall transfer to Employee any right, title or ownership in any
club memberships provided by Employer for use by Employee.

(e) Employer shall transfer to Employee any right, title or ownership in any
life insurance owned by Employer on Employee’s life.

 

7



--------------------------------------------------------------------------------

(f) (i) Notwithstanding any provision to the contrary in any option agreement,
restricted stock agreement, or other agreement relating to equity-type
compensation that may be outstanding between Employee and Employer, all units,
stock options, incentive stock options, performance shares, stock appreciation
rights and royalty trust options (under the XTO Energy 2004 Stock Incentive Plan
or any other plan or arrangement) (hereafter sometimes referred to as the
“Rights”) held by Employee immediately prior to the Date of Termination (without
Cause or for Good Reason) or the Change in Control, whichever is applicable, and
any such Rights received by Employee after such Date of Termination or the
Change in Control, whichever is applicable (whether or not received in exchange
for or in substitution for existing Rights), shall immediately become 100%
vested and exercisable, and Employee shall become 100% vested in all shares of
restricted stock held by or for the benefit of Employee; provided, however, that
to the extent Employer is unable to provide for such acceleration of vesting
with respect to any such Rights or shares of restricted stock, Employer shall
provide in lieu thereof a lump-sum cash payment equal to the difference between
the total value of such unaccelerated Rights or shares of restricted stock (the
“Stock Rights”) as of the date of Employee’s termination of employment or a
Change in Control and the total value of the Stock Rights in which Employee is
vested as of the date of his termination of employment. The value of such
accelerated vesting in Employee’s Stock Rights shall be determined by the Board
in good faith based on a valuation performed by an independent consultant
selected by the Board; any such Stock Rights which are not in existence at the
time of Employee’s termination of employment or a Change in Control shall be
valued as of the date of the Date of Termination (as described herein) or the
Change in Control, whichever is applicable.

(ii) Notwithstanding any provision to the contrary in any option agreement that
may be outstanding between Employee and Employer, Employee’s right to exercise
any previously unexercised options under any such option agreement shall not
terminate until the latest date on which the option granted under such agreement
would expire under the terms of such agreement but for Employee’s termination of
employment. However, with respect to any option (or portion of an option) for
which either (i) Employer is unable to provide for the extension of the
expiration date as provided in the preceding sentence for any reason, or
(ii) providing for the extension of the expiration date as provided in the
preceding sentence would cause an option (or a portion of an option) to be
subject to Section 409A of the Code, then the expiration date of such option (or
portion of an option) shall not be extended beyond the time it would otherwise
terminate according to its terms, and Employer shall make a lump sum cash
payment to Employee within thirty (30) days after the date of Employee’s
termination of employment of an amount equal to the value, as of the date of
Employee’s termination of employment, of the extension of the expiration date
for all options (or portions of options) which cannot be so extended. Such value
of such extension of exercisability shall be determined by the Board in good
faith based on a valuation performed by an independent consultant selected by
the Board. Notwithstanding the foregoing, if, in accordance with the foregoing,
an incentive stock option held by Employee may be extended without causing
application of Section 409A of the Code, the extension of the right to exercise
such options under this Section 11.1(f)(ii) shall only be applicable if Employee
has not exercised such option within three (3) months after

 

8



--------------------------------------------------------------------------------

Employee’s termination of employment, and, in that event, such options shall
immediately convert to nonqualified stock options.

11.2 Retirement. If Employee’s employment is terminated due to Employee’s
Retirement, Employee shall be entitled to the following severance benefits
(collectively, “Retirement Benefits”):

(a) Employer will retain Employee effective as of the Date of Termination for a
period of eighteen (18) months (the “Consulting Period”) to render such
consulting and advisory services (the “Consulting Services”) as Employer may
reasonably request from time to time during the Consulting Period. Employee
shall perform the Consulting Services at such times and places as an officer
designated by Employer or the Board shall from time to time reasonably request.

(b) As compensation for the Consulting Services, Employee shall receive each
month at least the same monthly salary that he was receiving immediately prior
to Employee’s retirement (the “Consulting Fee”), which shall be paid in
accordance with the customary payroll practices of Employer. Any Consulting Fee
payment payable to Employee hereunder in respect of any calendar month during
which the Consulting Period ends prior to the end of such calendar month shall
be prorated based on the ratio of the number of days in such calendar month
during which Employee is retained as a consultant hereunder to the number of
days in such calendar month.

(c) Employee shall receive $10,000 per calendar month as part of the Consulting
Fee during the Consulting Period for the purposes of (i) the use of office space
and office equipment, and (ii) expenses incurred by Employee in rendering the
Consulting Services during the Consulting Period, which shall include without
limitation travel, lodging, meals, and car rentals or taxi fares when out of
town, long distance telephone calls to or for Employer, facsimile transmissions
charges, and mailing expenses incurred by Employee in rendering the Consulting
Services.

(d) Employer and Employee shall enter into a consulting agreement. Employee
shall be an independent contractor in performing the Consulting Services, with
authority to select the means and method of performing the Consulting Services.
Employee shall not be an employee or agent of Employer. Unless otherwise
specifically authorized by the consulting agreement, Employee shall have no
authority to transact any business or make any representations or promises in
the name of Employer.

(e) The consulting arrangement created by this Section 11.2 (i) shall terminate
automatically upon the death of Employee; and (ii) shall terminate automatically
at the expiration of the Consulting Period. Upon a termination of the consulting
arrangement, neither of the parties hereto shall have any further duty or
obligation under this Section 11.2; provided, however, that termination of the
consulting arrangement shall not affect the duties and obligations set forth in
the other sections of this Agreement.

(f) As of the Date of Termination (for Retirement), Employee shall be eligible
for retiree medical coverage comparable to the coverage provided to retirees
under Employer’s retiree medical program as in effect on such Date of
Termination, and as such program may be changed from time to time, on the same
terms and conditions as similarly situated former employees.

 

9



--------------------------------------------------------------------------------

(g) (i) Notwithstanding any provision to the contrary in any option agreement or
restricted stock agreement relating to equity-type compensation that may be
outstanding between Employee and Employer, all Rights (as defined in
Section 11.1(f)) held by Employee immediately prior to the Date of Termination
(for Retirement), and any such Rights received by Employee after such Date of
Termination (whether or not received in exchange for or in substitution for
existing Rights), shall immediately become 100% vested and exercisable, and
Employee shall become 100% vested in all shares of restricted stock held by or
for the benefit of Employee; provided, however, that to the extent Employer is
unable to provide for such acceleration of vesting with respect to any such
Stock Rights (as defined in Section 11.1(f)), Employer shall provide in lieu
thereof a lump-sum cash payment equal to the difference between the total value
of such unaccelerated Stock Rights as of the date of Employee’s termination of
employment and the total value of the Stock Rights in which Employee is vested
as of the date of his termination of employment. The value of such accelerated
vesting in Employee’s Stock Rights shall be determined by the Board in good
faith based on a valuation performed by an independent consultant selected by
the Board; any such Stock Rights which are not in existence at the time of
Employee’s termination of employment shall be valued as of the date of the Date
of Termination (as described herein).

(ii) Notwithstanding any provision to the contrary in any option agreement that
may be outstanding between Employee and Employer, Employee’s right to exercise
any previously unexercised options under any such option agreement shall not
terminate until the latest date on which the option granted under such agreement
would expire under the terms of such agreement but for Employee’s termination of
employment. However, with respect to any option (or portion of an option) for
which either (i) Employer is unable to provide for the extension of the
expiration date as provided in the preceding sentence for any reason, or
(ii) providing for the extension of the expiration date as provided in the
preceding sentence would cause an option (or a portion of an option) to be
subject to Section 409A of the Code, then the expiration date of such option (or
portion of an option) shall not be extended beyond the time it would otherwise
terminate according to its terms, and Employer shall make a lump sum cash
payment to Employee within thirty (30) days after the date of Employee’s
termination of employment of an amount equal to the value, as of the date of
Employee’s termination of employment, of the extension of the expiration date
for all options (or portions of options) which cannot be so extended. Such value
of such extension of exercisability shall be determined by the Board in good
faith based on a valuation performed by an independent consultant selected by
the Board. Notwithstanding the foregoing, if, in accordance with the foregoing,
an incentive stock option held by Employee may be extended without causing
application of Section 409A of the Code, the extension of the right to exercise
such options under this Section 11.2(g)(ii) shall only be applicable if Employee
has not exercised such option within three (3) months after Employee’s
termination of employment, and, in that event, such options shall immediately
convert to nonqualified stock options.

11.3 Other Terminations. If Employee’s employment shall be terminated (i) by
Employer for Cause, or (ii) by Employee without Good Reason and not due to
Retirement, Employer shall pay Employee (x) his Regular Salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given
and (y) the vested portion of any incentive compensation plan to which Employee
is entitled in accordance with the terms of such plan.

11.4 Disability. During any period that Employee fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Employee shall

 

10



--------------------------------------------------------------------------------

continue to receive his Regular Salary at the rate then in effect for such
period until his employment is terminated pursuant to Section 10.1(b) hereof,
provided that payments so made to Employee during the Disability Period shall be
reduced by the sum of the amounts, if any, payable to Employee prior to the time
of any such payment under disability benefit plans of Employer and which were
not previously applied to reduce any Regular Salary payment.

11.5 Change in Control.

(a) For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of one or more of the following events as objectively determined
based upon all of the facts and circumstances without the exercise of discretion
by the Board: (i) a Change in Ownership of Employer; (ii) a Change in Effective
Control of Employer or (iii) a Change in the Ownership of a Substantial Portion
of the Assets of Employer. For purposes hereof:

(i) “Acting as a Group” shall mean “acting as a group” as such phrase is defined
under Section 409A of the Code and the regulations or other guidance issued
thereunder.

(ii) “Change in Ownership” shall mean that any one person or more than one
person Acting as a Group acquires ownership of stock of Employer that, together
with stock held by such person or group, constitutes more than 50% of the total
fair market value or total voting power of the stock of Employer; provided,
however, that if any one person or more than one person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of Employer, the acquisition of any additional stock by the
same person or persons shall not be considered a Change in Ownership or a Change
in Effective Control.

(iii) “Change in Effective Control” shall mean that either:

(1) any one person or more than one person Acting as a Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of Employer
possessing 35% or more of the total voting power of the stock of Employer; or

(2) a majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election, provided
that for purposes of this paragraph (2) Employer refers solely to the “relevant
corporation” (as such term is defined in Section 409A of the Code and the
regulations or other guidance issued thereunder) for which no other corporation
is a majority shareholder.

Notwithstanding the foregoing, if any one person or more than one person Acting
as a Group, is considered to effectively control Employer, the acquisition of
additional control by the same person or persons shall not be considered to
cause a Change in Effective Control.

(iv) “Change in the Ownership of a Substantial Portion of the Assets” shall mean
any one person or more than one person Acting as a Group acquires (or

 

11



--------------------------------------------------------------------------------

has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from Employer that have a total
Gross Fair Market Value equal to more than 40% of the total Gross Fair Market
Value of all of the assets of Employer immediately prior to such acquisition or
acquisitions.

A Change in the Ownership of a Substantial Portion of the Assets shall not be
deemed to have occurred if Employer assets are transferred to:

(1) a shareholder of Employer (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) an entity, 50% or more of the total value of voting power of which is owned,
directly or indirectly, by Employer;

(3) a person, or more than one person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Employer; or

(4) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iv)(3).

For purposes of this paragraph and except as otherwise provided, a person’s
status is determined immediately after the transfer of assets.

For purposes of this Section 11.5(a), “Gross Fair Market Value” shall mean the
value of Employer’s assets, or the value of Employer’s assets being disposed of,
determined without regard to any liabilities associated with such assets.

(b) Notwithstanding anything herein to the contrary, under no circumstances will
a change in the constitution of the board of directors of any subsidiary, a
change in the beneficial ownership of any subsidiary, the merger or
consolidation of a subsidiary with any other entity, the sale of all or
substantially all of the assets of any subsidiary or the liquidation or
dissolution of any subsidiary constitute a “Change in Control” under this
Agreement.

11.6 No Mitigation. Employee shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Employee as the result
of employment by another employer after the Date of Termination, or otherwise.

11.7 No Other Compensation. Employee agrees that the compensation and benefits
set forth in this Section 11 constitute the entire amount of consideration
provided to him under this Agreement, and that he will not seek any further
compensation for any other claimed damage, costs, severance, income, or
attorney’s or arbitrator’s fees. If Employee receives any compensation or
benefits in accordance with this Section 11, he expressly waives any right to
participate in or receive any benefits or payments under any severance plan or
program offered by or on behalf of Employer, including without limitation the
Amended and Restated Management Group Employee Severance Protection Plan
effective February 15, 2000, as amended August 20, 2002.

 

12



--------------------------------------------------------------------------------

11.8 Release. Employer may condition payment of amounts due under this
Section 11 upon the receipt of a release and covenant not to sue or pursue
arbitration in a form reasonably satisfactory to Employer, the terms of which
shall not conflict with this Agreement.

11.9 Code Section 409A; Delay of Payments. The terms of this Agreement have been
designed to comply with the requirements of Section 409A of the Code, as
amended, where applicable, and shall be interpreted and administered in a manner
consistent with such intent. Notwithstanding anything to the contrary in this
Agreement, (i) if upon the date of Employee’s termination of employment with
Employer, Employee is a “specified employee” within the meaning of Section 409A
of the Code, and the deferral of any amounts otherwise payable under this
Agreement as a result of Employee’s termination of employment is necessary in
order to prevent any accelerated or additional tax to Employee under
Section 409A of the Code, then Employer will defer the payment of any such
amounts hereunder until the date that is six (6) months following the date of
Employee’s termination of employment with Employer at which time any such
delayed amounts will be paid to Employee in a single lump sum, with interest
from the date otherwise payable at the prime rate as published in The Wall
Street Journal on the date of Employee’s termination of employment with
Employer, and (ii) if any other payments of money or other benefits due to
Employee hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code.

12. XTO Energy’s Guarantee of Severance Benefits.

12.1 In the event Employee becomes entitled to receive Severance Benefits under
Section 11.1 above and Employee’s employer fails to pay or provide such
Severance Benefits, XTO Energy shall assume the obligation of such employer to
pay or provide such Severance Benefits. In consideration of XTO Energy’s
assumption of the obligation to pay or provide such Severance Benefits provided
under this Agreement, XTO Energy shall be subrogated to any recovery
(irrespective of whether there is recovery from the third party of the full
amount of all claims against the third party) or right to recovery of either
Employee or his legal representative against Employer or any person or entity.
Employee or his legal representative shall cooperate in doing what is reasonably
necessary to assist XTO Energy in exercising such rights, including but not
limited to notifying XTO Energy of the institution of any claim against a third
party and notifying the third party and the third party’s insurer, if any, of
XTO Energy’s subrogation rights. Neither Employee nor his legal representative
shall do anything after a loss to prejudice such rights.

12.2 In its sole discretion, XTO Energy reserves the right to prosecute an
action in the name of Employee or his legal representative against any third
parties potentially liable to Employee. XTO Energy shall have the absolute
discretion to settle subrogation claims on any basis it deems appropriate under
the circumstances. If Employee or his legal representative initiates a lawsuit
against any third parties potentially liable to Employee, XTO Energy shall not
be responsible for any attorneys’ fees or court costs that may be incurred in
such liability claim.

12.3 XTO Energy shall be entitled, to the extent of any payments made to or on
behalf of Employee or a dependent of Employee, to be paid first from the
proceeds of any settlement or judgment that may result from the exercise of any
rights of recovery asserted by or on behalf of Employee or his legal
representative against any person or entity legally responsible for the injury
for which such payment was made. XTO Energy shall be reimbursed by Employee or
his legal representative an amount of money equal to all sums paid by XTO Energy
under this Agreement to or on behalf of Employee and all expenses, costs and
attorneys’ fees incurred by XTO Energy in connection with the prosecution and
collection of XTO Energy’s subrogation interest. The right is

 

13



--------------------------------------------------------------------------------

also hereby given XTO Energy to receive directly from Employer or any third
party(ies), attorney(s) or insurance company(ies) an amount equal to the amount
paid to or on behalf of Employee.

13. Excise Taxes.

13.1 In the event it shall be determined that any payment or distribution of any
type by Employer to or for the benefit of Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then Employee shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by Employee of all taxes (including additional excise taxes under
said Section 4999 and any interest and penalties imposed with respect to any
taxes) imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
Employer shall pay the Gross-Up Payment to Employee within twenty (20) business
days after the date on which Employee is entitled to a Severance Benefit after a
Change in Control (the “Payment Date”).

13.2 All determinations required to be made under this Section 13 including
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the independent accounting firm retained by Employer on the
date of determination (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Employer and Employee within fifteen
(15) business days of the Payment Date, if applicable, or such earlier time as
is requested by Employer. If the Accounting Firm determines that no Excise Tax
is payable by Employee, it shall furnish Employee with an opinion that he has
substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon Employer
and Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by Employer should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that Employer exhausts
its remedies pursuant to Section 13.3 and Employee thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred, and any such Underpayment shall be
promptly paid by Employer to or for the benefit of Employee.

13.3 Employee shall notify Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by Employer of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten (10) business days after Employee is notified in writing
of such claim and shall apprise Employer of the nature of such claim and the
date on which such claim is requested to be paid. Employee shall not pay such
claim prior to the expiration of the thirty (30)-day period following the date
on which he gives such notice to Employer (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If Employer
notifies Employee in writing prior to the expiration of such period that it
desires to contest such claim, Employee shall (w) give Employer any information
reasonably requested by Employer relating to such claim, (x) take such action in
connection with contesting such claim as Employer shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
Employer, (y) cooperate with Employer in good faith in order to effectively
contest such claim, and (z) permit Employer to participate in any proceedings
relating to such claim, provided, however, that Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold

 

14



--------------------------------------------------------------------------------

Employee harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 13.3, Employer shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Employee to pay the tax claimed and sue for a refund,
or contest the claim in any permissible manner, and Employee agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as Employer shall
determine; provided, however, that if Employer directs Employee to pay such
claim and sue for a refund, Employer shall advance the amount of such payment to
Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Employer’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

13.4 If, after the receipt by Employee of an amount advanced by Employer
pursuant to Section 13.3, Employee becomes entitled to receive any refund with
respect to such claim, Employee shall (subject to Employer’s complying with the
requirements of Section 13.3) promptly pay to Employer the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by Employee of an amount advanced by Employer
pursuant to Section 13.3, a determination is made that Employee shall not be
entitled to any refund with respect to such claim and Employer does not notify
Employee in writing of its intent to contest such denial of refund prior to the
expiration of thirty days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

14. Counsel Fees and Indemnification.

14.1 In the event Employer or Employee is required to employ legal counsel to
enforce the performance of this Agreement or recover damages because of any
breach of this Agreement, the prevailing party shall be entitled to recover from
the other party reasonable attorneys’ fees and the reimbursement of all
necessary expenses, court costs and arbitration fees.

14.2 Employer shall indemnify and hold Employee harmless to the maximum extent
permitted by law against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees and costs incurred by Employee,
in connection with the defense of, or as a result of any action or proceeding or
any appeal from any action or proceeding, in which Employee is made or is
threatened to be made a party by reason that Employee is or was an officer or
director of XTO Energy or any of its subsidiaries or affiliates, regardless of
whether such action or proceeding is one brought by or in the right of XTO
Energy or any of its subsidiaries or affiliates, to procure a judgment in their
favor (or other than by or in the right of XTO Energy or any of its subsidiaries
or affiliates).

14.3 The undertakings of Section 14.1 above are independent of, and shall not be
limited or prejudiced by, the undertakings of Section 14.2 above.

 

15



--------------------------------------------------------------------------------

15. Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given on the date of service if served personally on
the party to whom notice is to be given and acknowledged by written receipt, or
on the seventh day after mailing if mailed (return receipt requested), postage
prepaid and properly addressed as follows:

 

XTO Energy/Employer:     XTO Energy Inc.     810 Houston Street     Fort Worth,
Texas 76102     Attention: Board of Directors Employee:     Vaughn O. Vennerberg
II     5337 Southern Avenue     Dallas, Texas 75209

Any party may change its address for purposes of this Section 15 by giving the
other party written notice of the new address in the manner set forth above.

16. Successors of Employer. Employer will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Employer, by agreement in
form and substance satisfactory to Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Employer
would be required to perform it if no such succession had taken place. Failure
of Employer to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from Employer in the same amount and on the same terms as Employee
would be entitled hereunder if Employee terminated his employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Employer” shall mean the Employer as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 16 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

17. Assignment; Binding Effect. Employee may not assign his rights or delegate
his duties or obligations hereunder without the written consent of Employer.
This Agreement shall inure to the benefit of and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Employee should die while any amounts
would still be payable to him hereunder as if he had continued to live, all such
amounts, unless other provided herein, shall be paid in accordance with the
terms of this Agreement to his designee or, if there be no such designee, to his
estate.

18. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Employee or his legal representative and such officer as may
be specifically designated by the Board of Employer. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

19. Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if

 

16



--------------------------------------------------------------------------------

possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

21. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas.

22. Captions and Gender. The use of captions and Section headings herein is for
purposes of convenience only and shall not effect the interpretation or
substance of any provisions contained herein. Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for purposes of
convenience and includes either sex who may be a signatory.

23. Dispute Resolution. Any dispute, controversy or claim arising out of or in
relation to or in connection with this Agreement, including without limitation
any dispute as to the construction, validity, interpretation, enforceability or
breach of this Agreement, shall be exclusively and finally settled by
arbitration, and any party may submit such dispute, controversy or claim,
including a claim for indemnification under this Section 23, to arbitration.

(a) Arbitrators. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties; provided, however, that if the dispute involves more than
$2,000,000, then the arbitration shall be heard and determined by three
(3) arbitrators. If three (3) arbitrators are necessary as provided above, then
(i) each side shall appoint an arbitrator of its choice within thirty (30) days
of the submission of a notice of arbitration and (ii) the party-appointed
arbitrators shall in turn appoint a presiding arbitrator of the tribunal within
thirty (30) days following the appointment of the last party-appointed
arbitrator. If (x) the parties cannot agree on the sole arbitrator, (y) one
party refuses to appoint its party-appointed arbitrator within said thirty
(30) day period or (z) the party-appointed arbitrators cannot reach agreement on
a presiding arbitrator of the tribunal, then the appointing authority for the
implementation of such procedure shall be the Senior United States District
Judge for the Northern District of Texas, who shall appoint an independent
arbitrator who does not have any financial interest in the dispute, controversy
or claim. If the Senior United States District Judge for the Northern District
of Texas refuses or fails to act as the appointing authority within ninety
(90) days after being requested to do so, then the appointing authority shall be
the Chief Executive Officer of the American Arbitration Association, who shall
appoint an independent arbitrator who does not have any financial interest in
the dispute, controversy or claim. All decisions and awards by the arbitration
tribunal shall be made by majority vote.

(b) Proceedings. Unless otherwise expressly agreed in writing by the parties to
the arbitration proceedings:

(i) The arbitration proceedings shall be held in Fort Worth, Texas, at a site
chosen by mutual agreement of the parties, or if the parties cannot reach
agreement on a location within thirty (30) days of the appointment of the last
arbitrator, then at a site chosen by the arbitrator(s);

(ii) The arbitrator(s) shall be and remain at all times wholly independent and
impartial;

 

17



--------------------------------------------------------------------------------

(iii) The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time;

(iv) Any procedural issues not determined under the arbitral rules selected
pursuant to item (iii) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;

(v) The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrator(s);

(vi) The decision of the arbitrator(s) shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrator(s); made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement;

(vii) The award shall include interest from the date of any breach or violation
of this Agreement, as determined by the arbitral award, and from the date of the
award until paid in full, at 6% per annum; and

(viii) Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.

(c) Injunction. Notwithstanding the preceding provisions of this Section 23, the
parties acknowledge that either of them may seek emergency or temporary or
permanent injunctive relief or a restraining order, including costs and
attorneys’ fees incurred in connection with such action, but absolutely no other
relief, in any court of competent jurisdiction. All other disputes, claims and
remedies shall be settled by arbitration in accordance with this Section 23.

(d) Acknowledgment of Parties. Each party acknowledges that he or she or it has
voluntarily and knowingly entered into an agreement to arbitration under this
Section by executing this Agreement.

24. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior and contemporaneous promises, agreements and representations not
set forth in this Agreement including, but not limited to, as of the Effective
Date, the Original Agreement. This Agreement may not be amended except by a
mutual written agreement signed by all parties or their legal representatives;
provided, however, that the terms of any cash incentive compensation plan or
stock option plan established by Employer subsequent to the date hereof in
accordance with terms previously outlined by Employer shall automatically become
part of this Agreement when established.

25. Survival of Certain Provisions. Notwithstanding any other provision of this
Agreement to the contrary, the provisions of Sections 11 through 24 of this
Agreement shall survive the termination of this Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Employee have executed and delivered this
Agreement as of the date written above.

 

XTO ENERGY INC. By:  

/S/ Bob R. Simpson

  Bob R. Simpson   Chairman of the Board and   Chief Executive Officer EMPLOYEE:

/S/ Vaughn O. Vennerberg II

Vaughn O. Vennerberg II

 

19